    Case: 1:19-cv-06334 Document #: 230 Filed: 11/19/20 Page 1 of 1 PageID #:3105
         Case: 20-3150    Document: 21         Filed: 11/19/2020    Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                            Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                  Phone: (312) 435-5850
             Chicago, Illinois 60604                                        www.ca7.uscourts.gov




                                                        ORDER
 November 19, 2020
                                                         Before
                                      FRANK H. EASTERBROOK, Circuit Judge
                                      ILANA DIAMOND ROVNER, Circuit Judge
                                      DIANE P. WOOD, Circuit Judge

                                         COOK COUNTY, ILLINOIS and ILLINOIS COALITION FOR
                                         IMMIGRANT AND REFUGEE RIGHTS,
                                         Plaintiffs - Appellees
 No. 20-3150
                                         v.

                                         CHAD F. WOLF, et al.,
                                         Defendants - Appellants

  Originating Case Information:

 District Court No: 1:19-cv-06334
 Northern District of Illinois, Eastern Division
 District Judge Gary Feinerman


 The following are before the court:

 1. MOTION FOR STAY PENDING APPEAL AND REQUEST FOR IMMEDIATE
 ADMINISTRATIVE STAY, filed on November 3, 2020, by counsel for appellants.

 2. PLAINTIFFS-APPELLEES’ RESPONSE TO DEFENDANTS-APPELLANTS’ MOTION
 FOR STAY PENDING APPEAL, filed on November 17, 2020, by counsel.

 IT IS ORDERED that the motion is GRANTED. The district court’s judgment is STAYED
 pending resolution of this appeal.

 IT IS FURTHER ORDERED that briefing in this appeal is SUSPENDED pending the
 Supreme Court’s resolution of the petition for a writ of certiorari in Wolf v. Cook County,
 No. 20-450. The government shall file a status report within 10 days of a ruling on the
 petition.


 form name: c7_Order_3J(form ID: 177)
